DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to Foreign Application No. TW108100891 filed in Taiwan on 09 January 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-2, 6-7, 9, and 11 are objected to because of the following informalities:  
Claim 1, line 24, “is selectively” should read --is configured to be selectively--
Claim 1, line 24, “one of the concaves” should read --one of the plurality of concaves--
Claim 1, line 24, “so as” should be deleted
Claim 2, line 10, “one of the concaves” should read --one of the plurality of concaves--
Claim 6, lines 3-4, “for abutting against a ground” should read --configured for abutting against a ground--
Claim 7, line 4, “and” should read --wherein--
Claim 7, line 5, “rail pivotally” should read --rail is pivotally--
Claim 9, line 6, “each of the armrest assemblies” should read --each of the two armrest assemblies--
Claim 9, line 7, “the ends” should read --the two ends--
Claim 11, line 4, “is for pushing” should read --is configured for pushing--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a positioning assembly in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
The positioning assembly as recited in claim 1 has been interpreted to cover the corresponding structures of “a moving wheel base 1421, two moving wheels 1422, a positioning adjustment base 1423 and an inserting element 1424” as defined in paragraph [0023] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It is noted that the limitations of “a linking mechanism” of claim 1, “an assisting force adjusting mechanism” of claim 1, “a secondary-linking-shaft linking assembly” of claim 5, and “a limiting assembly” of claim 10 have not been interpreted under 35 U.S.C. 112(f), as these limitations are modified by sufficient structure in the claims.
It is noted that the limitations of “a pulling member” of claim 2, “an inserting element” of claim 2, “a supporting element” of claim 6, and “a hooking element” of claim 10 have not been interpreted under 35 U.S.C. 112(f), as these limitations appear to represent generic names of defined structures in the figures. These limitations are being considered under the broadest reasonable interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “one end of the main linking shaft” in line 8, “the other end of the main linking shaft” in line 9, and “the end of the main linking shaft” in line 22. There is insufficient antecedent basis for these limitations in the claim. The Office suggests language such as --a first end of the main linking shaft-- and --a second end of the main linking shaft--. It is noted that line 3 of claim 2 and line 1 of claim 3 refer to these limitations. Any change to these limitations in claim 1 should be reflected in claims 2-3 as well. 
Claim 1 recites the limitations “one end of the secondary linking shaft” in line 11, “the other end of the secondary linking shaft” in line 12. There is insufficient antecedent basis for these limitations in the claim. The Office suggests language such as --a first end of the secondary linking shaft-- and --a second end of the secondary linking shaft--. It is noted that line 7 of claim 5 refers to these limitations. Any change to these limitations in claim 1 should be reflected in claim 5 as well.
Claim 1 recites the limitations “one end of the assisting force setting rail” in line 18 and “the other end of the assisting force setting rail” in line 19. There is insufficient antecedent basis for these limitations in the claim. The Office suggests language such as --a first end of the 
Claim 8 recites the limitation “the base” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if Applicant intends claim 8 to depend from claim 7 which recites the limitation of a base of the main base body.
Claim 9 recites the limitation “each of the armrest assemblies comprising a supporting casing and a grip, wherein the supporting casing is connected to one of the ends of the supporting structure, and the grip is connected to the other one of the ends of the supporting casing” in lines 6-9. There is insufficient antecedent basis for the limitation of “the other one of the ends of the supporting casing.” Based on the written description and the figures, specifically Figs. 1 and 4, it is unclear if Applicant intends this limitation to read --each of the two armrest assemblies comprising a supporting casing and a grip, wherein the supporting casing is connected to one of the two ends of the supporting structure, and the grip is connected to the supporting casing--.
Claim 10 recites the limitations “one end of the limiting handle” in line 5 and “the other end of the limiting handle” in line 6. There is insufficient antecedent basis for these limitations in the claim. The Office suggests language such as --a first end of the limiting handle-- and --a second end of the limiting handle--. It is noted that line 5 of claim 11 refers to these limitations. Any change to these limitations in claim 10 should be reflected in claim 11 as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US Publication No. 20120126601).
Regarding independent claim 1, Smith discloses a sit to stand functional exerciser (assist chair system 10; paragraph [0031]), comprising:
a main base body (leg bars 30, non-slip floor guards 32, riser 40);
a seat mechanism (20, 21, 22, 45), comprising:
	a bottom tube (seat bar 45); and
	a seat body (seat back 20, connecting bar 21, seat 22) connected to one end of the bottom tube (see Fig. 1, seat 22 connected to seat bar 45);
a linking mechanism (41, 44, 54/56, 64/66) linked with the seat mechanism and comprising:
	a connecting base (see annotated Fig. 2, bottom extended portions of riser 40 having pivot points 55) disposed on the main base body (see Figs. 1-3);
	a main linking shaft being a pneumatic rod (assistance gas spring 54/56; as the term “pneumatic” is defined by Merriam-Webster as “of, relating to, or using gas (such as air or wind),” the piston 54 of the gas spring is a pneumatic rod as it uses gas to produce an 
	a secondary linking shaft (seat support gas spring 64/66), one end of the secondary linking shaft linked with the seat mechanism (via connection with lower pivot arm 41 and seat lift member 47 that connects with seat bar 45), and the other end of the secondary linking shaft pivotally connected to the connecting base (at pivot point 55, see Fig. 2); and
an assisting force adjusting mechanism (47, 50, 51, 52, 53) linked with the seat mechanism and comprising:
	a main linking casing (seat lift member 47) for disposing the bottom tube (45) of the seat mechanism therein (see Figs. 1-2);
	an assisting force setting rail (slide rail 52), one end of the assisting force setting rail connected to the main linking casing (via connection with upper pivot arm 44 that connects to seat lifting member 47 at upper pivot location 90, see Fig. 1), the other end of the assisting force setting rail pivotally connected to the main base body (pivotally attached to upper pivot arm 44 via bolt 93, which is pivotally attached to riser 40 via bolt 92), and the assisting force setting rail comprising a plurality of concaves (teeth or notches in slide rail 52 constitute a plurality of concaves); and
	a positioning assembly (adjustment handle 50, upper end engagement point 51, engagement pin 53; equivalent to the positioning assembly as defined by Applicant and as interpreted under 35 U.S.C. 112(f), as it performs the equivalent function of adjusting a force provided by the main linking shaft) connected to the end of the main linking shaft being linked with the seat mechanism (at engagement point 51, see Figs. 1-3), wherein the positioning 

    PNG
    media_image1.png
    646
    369
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    643
    358
    media_image2.png
    Greyscale

Regarding claim 3, Smith further discloses wherein the other end of the main linking shaft (54/56) is pivotally connected to the connecting base via a connecting axis (at pivot point 55, see Figs. 1 and annotated Fig. 2), the assisting force setting rail (52) is arc-shaped (see Figs. 1-3), and a center of curvature of the assisting force setting rail (52) is concentric with the connecting axis (in as much as Applicant has shown a center of curvature of the assisting force setting rail being concentric with the connecting axis, Smith shows the same, see Figs. 1 and 3).
Regarding claim 5, Smith further discloses wherein the linking mechanism further comprises:

	a linking base (lower pivot arm 41), one end of the linking base pivotally connected to the main base body (at pivot 96 on riser 40), and the other end of the linking base connected to the end of the secondary linking shaft (64/66) being linked with the seat mechanism (via connection with seat lift member 47; see Fig. 2).
Regarding claim 6, Smith further discloses wherein the secondary-linking-shaft linking assembly further comprises:
a supporting element connected to the linking base and for abutting against a ground (annotated Fig. 2; when a user sits on seat 22 and seat 22 pivots towards the ground, the supporting element will abut against the ground).

    PNG
    media_image3.png
    644
    504
    media_image3.png
    Greyscale

	Regarding claim 7, Smith further discloses wherein the main base body (leg bars 30, non-slip floor guards 32, riser 40) comprises:
	a base (leg bars 30) connected to the connecting base (see annotated Fig. 2 above); and

	Regarding claim 9, Smith further discloses an armrest mechanism (24, 26, 27, 28, 42) positioned on two sides of the seat mechanism and comprising:
	a supporting structure (lateral structural member 42) connected to the main base body (see Fig. 1, connected to riser 40); and
	two armrest assemblies (24, 26, 27, 28) connected to two ends of the supporting structure (42), respectively, and each of the armrest assemblies comprising a supporting casing (supports 28 for telescopically receiving supports 26) and a grip (grips 24), wherein the supporting casing (28) is connected to one of the ends of the supporting structure (see Figs. 1, 3), and the grip (24) is connected to the other one of the ends of the supporting casing (see 35 U.S.C. 112(b) rejection above, in as much as Applicant shows the grip being connected to the other one of the ends of the supporting casing, Smith shows the same, see Figs. 1, 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Publication No. 20120126601) and further in view of Rayman et al. (US Patent No. 9375607).
Smith teaches the invention as substantially claimed, see above.
	Regarding claim 8, Smith does not explicitly teach wherein the main base body (30, 32, 40) further comprises a plurality of bottom wheels connected to the base (the limitation of “the base” does not have proper antecedent basis in the claim, see 35 U.S.C. 112(b) rejection above, and has been interpreted to be the part of the main base body that supports the exerciser on the ground, equivalent to leg bars 30 of Smith).
	Rayman teaches an analogous sit to stand functional exerciser (exercise apparatus 10, Fig. 1) comprising a main base body (two beams 14, transverse beams 46) having a base (two beams 14), wherein the main base body further comprises a plurality of bottom wheels (wheels 18) connected to the base (see Fig. 1, wheels 18 connected to respective beams 14).

    PNG
    media_image4.png
    587
    424
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the main base body of Smith to include a plurality of bottom wheels connected to the base, as is similarly taught by Rayman, for the purpose of allowing a user to easily transport the sit to stand functional exerciser from one location to another (Rayman Col. 2 lines 48-49, “Wheels 18 may be journalled in a pair of the pads in a known manner to assist moving the apparatus”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Publication No. 20120126601) and further in view of Lin (US Patent No. 9999800).
Smith teaches the invention as substantially claimed, see above.
Regarding claim 12, Smith fails to teach an elastic rope hooking hole disposed on the main base body (30, 32, 40) for connecting an elastic rope.


    PNG
    media_image5.png
    665
    507
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the riser of the main base body and the seat mechanism of Smith to include respective apertures and pins for attaching an elastic rope between the main base body and the seat mechanism, as is similarly taught by Lin, for the purpose of providing additional resistance to the movements of a user from the standing position to the seated position by biasing the seat mechanism towards the riser (Lin Col. 5 lines 15-17, “Each of the rubber bands 38 is supported on the pins 381 and 382. Thus, the rubber bands 38 tend to pull the seat post 21 toward the stem 31”).

Allowable Subject Matter
Claims 2, 4, and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 2, the prior art of record fails to disclose a sit to stand functional exerciser in combination with all of the structural and functional limitations, and further comprising a positioning assembly comprising a moving wheel base connected to the end of the main linking shaft being linked with the seat mechanism, two moving wheels connected to the moving wheel base and movable along a side edge of the assisting force setting rail, a positioning adjustment base pivotally connected to the moving wheel base and comprising a pulling member, and an inserting element passed through the positioning adjustment base for positioning in one of the plurality of concaves.
With respect to claim 4, the prior art of record fails to disclose a sit to stand functional exerciser in combination with all of the structural and functional limitations, and wherein the assisting force adjusting mechanism further comprises at least one pad disposed on the end of the assisting force setting rail being connected to the main linking casing and positioned between the assisting force setting rail and the main linking casing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        



/Megan Anderson/Primary Examiner, Art Unit 3784